       Case 1:19-cv-01953-MCC Document 20 Filed 08/19/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINA SCERANKA,                        :      Civil No. 1:19-CV-1953
                                           :
                   Plaintiff               :      (Magistrate Judge Carlson)
                                           :
      v.                                   :
                                           :
ANDREW M. SAUL                             :
Commissioner of Social Security1           :
                                           :
                  Defendant                :
                                    ORDER


      Accordingly, for the reasons set forth in the accompanying Memorandum

opinion, IT IS ORDERED that the plaintiff’s request for a new administrative

hearing is GRANTED, the final decision of the Commissioner denying this claim is

VACATED, and this case is REMANDED to the Commissioner to conduct a new

administrative hearing pursuant to 42 U.S.C. § 405(g). IT IS FURTHER ORDERED

that final judgment should be entered in favor of the plaintiff and against the

Commissioner of Social Security.

      So ordered this 19th day of August 2020.




1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Commissioner
of Social Security, Andrew Saul, is automatically substituted as the defendant in
place of the former Acting Commissioner of Social Security. Fed. R. Civ. P. 25(d).
Case 1:19-cv-01953-MCC Document 20 Filed 08/19/20 Page 2 of 2




                                 S/Martin C. Carlson
                                 Martin C. Carlson
                                 United States Magistrate Judge
